Citation Nr: 1628673	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for headaches.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1992 to December 1992; from February 2000 to June 2000 and from July 2006 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal, the Veteran asserted that his headache symptoms have worsened, now requiring him to carry injections with him at all times and receive Botox treatments, every three months, for relief of symptoms.  The Veteran stated that he has missed work due to his headaches.  

The Veteran underwent a VA headaches examination in April 2013.  At that time, he complained of experiencing headaches approximately every two days.  The Veteran reported that the headaches were almost always incapacitating to some degree.  He reported that he can experience some nausea, photophobia and phonophobia.  He reported treating the headaches with injectable Imitrex that provides some degree of relief.  He also reported taking propranolol as a prophylactic medication.  As the VA examination is more than three years old, and the Veteran has claimed a worsening of his disability, a new VA examination is needed under the duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

The most recent VA treatment notes are dated from April 2014.  The RO should update the Veteran's claims file with any outstanding, VA treatment records.  The Veteran should also be provided with an opportunity to submit any additional lay evidence and/or private medical records addressing the current nature and severity of his symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the claims file.
 
2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his headaches.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of the extent and severity of any symptoms associated with his headaches.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his headaches.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's headache disability and report all signs and symptoms necessary for evaluating this disorder.  In particular, he or she should comment as to whether the Veteran experiences headaches with prolonged attacks productive of severe economic inadaptability.

The examiner should comment on the Veteran's current level of functioning and the impact of his headaches on his daily activities and his ability to work.

5.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



